                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

BRAYAN R. NUNEZ CRISANTO,                         §
                                                  §
     Plaintiff,                                   §
                                                  §
v.                                                § CIVIL ACTION NO. 3:18-CV-1270-B
                                                  §
CALADAN OCEANIC, LLC,                             §
                                                  §
      Defendant.                                  §

                           MEMORANDUM OPINION AND ORDER

          Before the Court is Defendant Caladan Oceanic, LLC’s Motion to Dismiss (Doc. 26). For the

reasons stated below, the Court DENIES the Motion.

                                                    I.

                                           BACKGROUND

          In June 2017, Plaintiff Brayan Nunez Crisanto was allegedly injured while working as an

oilman and a crewmember of Defendant Caladan Oceanic, LLC’s vessel, which at all relevant times

was in navigable waters near Seattle, Washington. Doc. 23, Am. Compl., 2.

          In April 2018, Crisanto sued Caladan in state court, asserting common-law negligence under

the general maritime law of the United States. Doc. 1-1, Pl.’s Original Pet., ¶ 2. Caladan removed,

and this Court agreed that removal was proper. See Doc. 17, Order Denying Mot. to Remand.

Crisanto amended his pleadings accordingly. Doc. 23, Am. Compl.

          Caladan then filed its 12(b)(6) Motion to Dismiss on September 19, 2018, arguing that

Crisanto’s Jones Act claims—which it identified as those for negligence, vessel unseaworthiness, and

maintenance and cure benefits—should be dismissed because Crisanto had not adequately pled his

                                                 -1-
seaman status. Doc. 27, Br. Mot. to Dismiss, ¶ 1. Caladan did not challenge Crisanto’s alternative

claims under the Longshore and Harbor Workers’ Compensation Act. Id. at 3. Caladan later

amended its argument to state that while only the negligence claim arose under the Jones Act,

Crisanto’s claims of unseaworthiness and maintenance and cure also depend on his seaman status,

and so should be dismissed as well. Doc. 33, Br. Reply, ¶¶ 5–6. As all briefing has been received, this

Court now addresses this Motion.

                                                   II.

                                        LEGAL STANDARD

        Under Federal Rule of Civil Procedure Rule 8(a)(2), a complaint must contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Rule 12(b)(6) authorizes the Court to dismiss a complaint for “failure to state a claim upon which

relief can be granted.” Id. 12(b)(6). To survive a 12(b)(6) motion, “enough facts to state a claim to

relief that is plausible on its face” must be pled. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “This is a ‘context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.’” Felder v. Nabors Offshore

Corp., 2015 WL 13048726, at *2 (E.D. La. Mar. 16, 2015) (quoting Iqbal, 556 U.S. at 679).




                                                  -2-
                                                III.

                                             ANALYSIS

        To qualify as a seaman (1) “an employee’s duties must contribute to the function of the vessel

or to the accomplishment of its mission;” and (2) he “must have a connection to a vessel in

navigation (or to an identifiable group of such vessels) that is substantial in terms of both its duration

and its nature.” Chandris, Inc. v. Latsis, 515 U.S. 347, 368 (1995) (internal quotations omitted). This

definition is used for all three claims—Jones Act negligence, vessel unseaworthiness, and

maintenance and cure benefits. See Pattern Civ. Jury Instr. 5th Cir. 4.1 (2014) (addressing seaman

status for Jones Act and unseaworthiness claims); id. 4.10 (addressing seaman status for a

maintenance and cure claim).

        Crisanto’s Amended Complaint, in relevant part, states:

        At all material times, Plaintiff was employed as an oilman by Defendant, Caladan
        Oceanic, LLC, in service of the DSSV PRESSURE DROP, a vessel, and Plaintiff was
        a member of the vessel’s crew. At all material times, the DSSV PRESSURE DROP
        was owned and/or operated by Defendant, Caladan Oceanic, LLC. At all material
        times, the DSSV PRESSURE DROP was in navigable waters near Seattle,
        Washington.

        Doc. 23, Am. Compl., 2. Albeit concise, this language is similar to that of other pleadings

that our sister courts have accepted as sufficient at the same stage in the litigation. See Felder, 2015

WL 13048726, at *3. In Felder, the defendant attacked Felder’s pleadings on a motion to dismiss

under both 12(b)(1) and 12(b)(6), disputing his seaman status. Id. The relevant allegations were:

“Felder was employed by [Defendant] Nabors Offshore Corporation as a Jones Act Seaman assigned

to a group of vessels in navigation. At all pertinent times hereto Nabors Offshore Corporation owned,

operated and/or controlled the group of vessels to which plaintiff was assigned.” Id. The court held

that this satisfied Federal Rule of Civil Procedure 8(a)(2). Id. And despite the fact that “both sides
                                                  -3-
submitt[ed] disparate evidence in support of their respective positions as to Felder’s seaman status,”

the court concluded that it was unable to resolve those disputed facts at the motion to dismiss stage,

and denied the motion without prejudice. Id. at 4.

        Here, Caladan argues that Crisanto has not pled sufficient facts. But the Court finds that on

the face of the pleadings, Crisanto has pled factual content that allows the reasonable inference that

Caladan is liable—Crisanto has stated that he was a crewmember of Caladan’s vessel, which at all

relevant times was in navigable waters. Caladan argues that even a vessel “in navigable waters” may

not be “in navigation” as required by Chandris, but none of Caladan’s cited cases were decided on

motions to dismiss, and there is no indication that if the pleadings were amended, the Court would

be able to decide the disputed facts at this stage. See Doc. 27, Br. Mot. to Dismiss, ¶¶ 7–8; Felder,

2015 WL 13048726, at *4. Thus, the Court finds that a fact-intensive inquiry into Crisanto’s seaman

status is best left to later in the proceedings.

                                                          IV.

                                                   CONCLUSION

        For the reasons stated, the Court DENIES Caladan’s Motion to Dismiss, Doc. 26.

        SO ORDERED.

        SIGNED: October 30, 2018.




                                                    -4-
